Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The office actions from the Korean Patent Office cited in the information disclosure statement filed 29 October 2020 and 30 March 2021 fail to comply with 37 CFR 1.98(a)(3)(i) because they do not include a concise explanation of the relevance, as they are presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  They have been placed in the application file, but the information referred to therein has not been considered.
	The Korean and Japanese patent documents cited in the information disclosure statements of 29 October 2020 and 30 March 21 have been considered with respect with the provided English abstracts.
Drawings
Figure 3 of the drawings is objected to for the following reason. The specification teaches, in Experimental Example 2, that the images of figure 3 are in color and that the colors correspond with the elements in the nanoparticles. Since the images are in black and white, it cannot determined which image shows which element.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The brief description of figure 4 on page 4 should include a reference to parts 4(a) and 4(b) of the figure. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Bryant et al article.
This article teaches nanoparticles having the structure of a CdS core, a HgS intermediate layer and at least one CdS outer layer and thus it has the structure of claims 1 and 3-5. The band gap energy of HgS is smaller than that of CdS and therefore the taught nanoparticles meet the claimed band gap energy relationship. The article exemplifies a nanoparticle where the HgS layer has a thickness of 0.35 nm or 0.9 nm, both of which fall within that of claim 6. The taught nanoparticles have the same composition and structure as that claimed, which means that the taught nanoparticles must inherently emit shortwave infrared (SWIR) light, absent any showing to the contrary. See MPEP 2117.01(II).
Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent 7,867,557.
This reference teaches nanoparticles having the structure of a CdS core, a HgS intermediate layer and a CdS outer layer (col. 2, lines 46-66) and nanoparticles having the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the Bryant et al article.
	As discussed above, this reference teaches the claimed SWIR light emitting nanoparticles having the structure of CdS/HgS/CdS. The reference teaches nanoparticles where the intermediate, well, layer has a thickness of greater than 0 up to 2 nm, which overlaps the range of claim 6. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The article suggests the nanoparticles of claim 6. While the article does not teach that the emission wavelength can be controlled by changing the thickness of the  HgS layer, the articles does teach that the band gap energy of the .
 Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 7,867,557.
	This reference teaches producing nanoparticles, such as those having the structure of CdS/HgSe/ZnS, by producing the CdS core, isolate the produced core, forming the first layer which is composed of HgSe of the core and then forming the second layer which is composed of ZnS on the first layer. This is the claimed process. The examples show that isolation step is composed of isolating the core with excess methanol. This process reads upon the claimed since the taught step separates the core from the reaction medium and washes, or purifies, the core in a single step. The reference suggests the claimed process. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/15/22